81 F.3d 165
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lonnie D. SNELLING, Appellant,v.DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT;  St. LouisCounty Housing Authority;  St. Louis City HousingAuthority, Appellees.
No. 95-3484.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 3, 1996.Filed:  April 9, 1996.

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
PER CURIAM.


1
The District Court1 granted defendants judgment as a matter of law at the close of Lonnie D. Snelling's case, and this Court affirmed.  Snelling v. Pierce, Nos. 94-2039, 94-2087, 94-2088, 94-2290, 1995 WL 224031 (unpublished per curiam), cert. denied, 116 S.Ct. 710 (1996).   Snelling now appeals the District Court's award of costs to the United States Department of Housing and Urban Development and the Housing Authority of St. Louis County.   Having carefully reviewed the record and the parties' submissions, we conclude the District Court's judgment awarding costs was a proper exercise of its discretion.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri